Filed 11/16/20 P. v. Toledo CA2/5
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                      SECOND APPELLATE DISTRICT

                                    DIVISION FIVE


THE PEOPLE,                                                     B299379

        Plaintiff and Respondent,                               (Los Angeles County
                                                                Super. Ct. No. BA332015)
        v.

SARAH TOLEDO,

        Defendant and Appellant.



     APPEAL from an order of the Superior Court of Los
Angeles County, Jared D. Moses, Judge. Affirmed.
     Myra Sun, under appointment by the Court of Appeal, for
Defendant and Appellant.
     No appearance by Plaintiff and Respondent.
       In May 2009, Sarah Toledo (defendant) and two men,
Gabriel Guerrero (Gabriel) and Daniel Guerrero (Daniel), were
indicted by a grand jury for murder (Pen. Code,1 § 187(a)) and
conspiracy to commit murder (§ 182(a)(1)). In brief, the
indictment alleged the charged offenses resulted from defendant’s
scheming with Gabriel and Daniel to retaliate for the beating of
Gabriel and Daniel’s brother. The indictment further alleged, as
to both counts, that the crimes were committed: (1) for the benefit
of, at the direction of, and in association with criminal conduct by
gang members (§ 186.22(b)(1)(C)) and (2) a principal discharged a
firearm causing the victim’s death (§ 12022.53(d), (e)(1)).
       A trial jury convicted defendant on both charged offenses
and found the firearm and gang enhancements true. The trial
court imposed an aggregate sentence of 50 years to life on the
murder count and stayed an identical sentence on the conspiracy
count. This court affirmed the judgment in 2013.2 (People v.
Toledo (Oct. 16, 2013, B238488) [nonpub. opn.].)
       Years later, defendant filed a section 1170.95 petition for
resentencing. The trial court denied the petition, concluding
defendant was ineligible for relief because the jury that convicted
her was not instructed on the felony murder or natural and
probable consequences doctrines. The jury was instructed on
direct aiding and abetting, however, and the trial court
accordingly reasoned the jury must have concluded defendant
aided and abetted the murder and shared the perpetrator’s intent

1
     Undesignated statutory references that follow are to the
Penal Code.
2
      This court agreed to judicially notice portions of the
reporter’s transcript from defendant’s trial and our 2013 opinion.




                                 2
to kill the victim. The trial court further emphasized our prior
opinion held there was substantial evidence that defendant was
aware of and shared in the perpetrator’s intent to kill.
       After examining the record, defendant’s attorney filed an
opening brief raising no issues. On March 3, 2020, we invited
defendant to personally submit a supplemental brief. Defendant
ultimately submitted, through appointed counsel, a three-page
supplemental brief that argues she is not ineligible for section
1170.95 relief as a matter of law because the prosecution
discussed the natural and probable consequences doctrine during
jury selection. Although defendant acknowledges the jury was
never actually instructed on natural and probable consequences
liability, defendant suggests discussion of the doctrine during
voir dire plus a question the jury asked during deliberations
shows the jury was confused about the proper legal basis for
murder (and conspiracy to commit murder) liability.
       As read into the record by the trial court, the jury’s
question during deliberations was as follows: “Concerning Count
1, conspiracy to commit murder, we want to clarify whether, one,
the defendant had to have a specific intent to commit murder or,
two, whether she only had to have a specific intent to assault
someone from [a specific tagging crew], yet it turned out to be
murder? How does natural and probable cause [sic] relate to this
law?” In response, the prosecution asked the court to permit
supplemental argument to allow the prosecution to argue guilt on
a natural and probable consequences theory. The trial court
denied the prosecution’s request because the prosecution
“specifically chose not to proceed on that” theory after discussing
natural and probable consequences during voir dire. The trial
court accordingly answered the jury’s question as follows: “Count




                                 3
1 requires a specific intent to commit murder. Natural and
probable consequences does not apply to Count 1, conspiracy to
commit murder.”
       The trial court’s response to the jury’s question, plus the
absence of felony murder and natural and probable consequences
instructions, leave no doubt that defendant’s convictions were not
predicated on a natural and probable consequences theory. The
jury’s verdict under these circumstances indicates it must have
found defendant shared the mental state of the perpetrator of the
malice murder. Defendant is therefore ineligible for section
1170.95 relief, as the trial court correctly found.




                                4
                        DISPOSITION
      The order denying defendant’s section 1170.95 petition is
affirmed.

    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                        BAKER, Acting P. J.

We concur:



             MOOR, J.




             KIM, J.




                                5